Plaintiff owned and operated a golf club. Defendant was a member of the club for 1931. In October of that year he applied for and was accepted as a member of the club for the years 1932, 1933, and 1934. He agreed to pay membership dues for said years. A membership card was issued to him. While the evidence is somewhat incomplete, it sufficiently appears that his membership entitled him to the rights and privileges of the use of the golf club the *Page 434 
same as any member, and he did make use thereof in 1931. There was a sufficient consideration.